           Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
SPV OSUS LTD.,                                                 :
                                                               :
                           Plaintiff,                          :   No. 1:18-cv-03497-AJN
                                                               :
         -against-                                             :   ORAL ARGUMENT
                                                               :   REQUESTED
HSBC HOLDINGS PLC, HSBC BANK PLC,                              :
HSBC BANK USA, NA, HSBC USA INC.,                              :
HSBC SECURITIES SERVICES (BERMUDA)                             :
LIMITED, HSBC INSTITUTIONAL TRUST                              :
SERVICES (BERMUDA) LIMITED, HSBC                               :
BANK BERMUDA LIMITED, HSBC                                     :
SECURITIES SERVICES (LUXEMBOURG)                               :
S.A., HSBC BANK (CAYMAN) LIMITED,                              :
HSBC PRIVATE BANKING HOLDINGS                                  :
(SUISSE) S.A., HSBC PRIVATE BANK                               :
(SUISSE) S.A., HSBC FUND SERVICES                              :
(LUXEMBOURG) S.A., SONIA KOHN,                                 :
MARIO BENBASSAT, ALBERTO                                       :
BENBASSAT, STEHPANE BENBASSAT,                                 :
20:20 MEDICI AG, UNICREDIT BANK                                :
AUSTRIA AG, BA WORLDWIDE FUND                                  :
MANAGEMENT LTD., UNICREDIT S.P.A.,                             :
HERALD ASSET MANAGEMENT LIMITED,                               :
EUROVALEUR, INC., PIONEER                                      :
ALTERNATIVE INVESTMENT                                         :
MANAGEMENT LIMITED, ALPHA PRIME                                :
ASSET MANAGEMENT LTD., REGULUS                                 :
ASSET MANAGEMENT LIMITED,                                      :
CARRUBA ASSET MANAGEMENT                                       :
LIMITED, TEREO TRUST COMPANY                                   :
LIMITED, GENEVALOR, BENBASSAT ET                               :
CIE, HERMES ASSET MANAGEMENT                                   :
LIMITED, THEMA ASSET MANAGEMENT                                :
(BERMUDA) LTD., THEMA ASSET                                    :
MANAGEMENT LIMITED, EQUUS ASSET                                :
MANAGEMENT LIMITED, EQUUS ASSET                                :
MANAGEMENT PARTNERS, L.P., AURELIA :
FUND MANAGEMENT LIMITED, INTER                                 :
ASSET MANAGEMENT INC.,                                         :
T+M TRUSTEESHIP & MANAGEMENT                                   :
SERVICES S.A., GTM MANAGEMENT                                  :
SERVICES CORP. N.V., AURELIA ASSET                             :
           Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 2 of 7



MANAGEMENT PARTNERS, CAPE                                      :
INVESTMENT ADVISORS LIMITED and                                :
ERWIN KOHN,                                                    :
                                                               :
                           Defendants.                         :
--------------------------------------------------------------- x




     SUPPLEMENTAL REPLY MEMORANDUM OF LAW OF DEFENDANT
T+M TRUSTEESHIP & MANAGEMENT SERVICES S.A. IN FURTHER SUPPORT OF
     ITS MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION




                                                              William P. Weintraub
                                                              Gregory W. Fox
                                                              Marshall H. Fishman
                                                              Elizabeth M. Zito
                                                              GOODWIN PROCTER LLP
                                                              620 Eighth Avenue
                                                              New York, New York 10018
                                                              Tel.: (212) 813-8800
                                                              Fax: (212) 355-3333
                                                              wweintraub@goodwinlaw.com
                                                              gfox@goodwinlaw.com
                                                              mfishman@goodwinlaw.com
                                                              ezito@goodwinlaw.com

                                                              Attorneys for Defendant T+M
                                                              Trusteeship & Management Services S.A.
          Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 3 of 7



       Defendant T+M Trusteeship & Management Services S.A. (“T+M”) joins in the

consolidated reply memorandum of law in support of Defendants’ Motion to Dismiss the

Amended Complaint (the “Amended Complaint” or “Am. Compl.”) filed contemporaneously

herewith (the “Consolidated Reply Brief”),1 and respectfully submits this supplemental reply

memorandum of law in further support of its independent Motion to Dismiss the Amended

Complaint under Rule 12(b)(2) of the Federal Rules of Civil Procedure.

                                PRELIMINARY STATEMENT

       Plaintiff’s response to T+M’s supplemental memorandum of law (the “Response”)

confirms the absence of any allegation of fact in the Amended Complaint that could support an

exercise of personal jurisdiction over T+M.

                                         ARGUMENT

       As set forth more fully in T+M’s opening brief, the Amended Complaint’s nebulous

allegations of unspecified fund transfers and “assistance” pled against all of the Beneficial

Owners as a group are insufficient as a matter of law to establish jurisdiction over T+M in New

York or anywhere else in the United States. Rather than provide any further support for its

assertion of personal jurisdiction over T+M in New York in the Response, Plaintiff simply cites

for a second time to the same insufficient allegations in the Amended Complaint. Because

Plaintiff cites no authority to the contrary in the Response, T+M respectfully refers the Court to

its opening brief (ECF No. 80) for a complete discussion of the impermissibility of pleading

jurisdictional allegations on a group basis, and the insufficiency of Plaintiff’s group-pled

jurisdictional allegations as to T+M.



1
  T+M incorporates by reference all applicable arguments made in the Consolidated Reply Brief
and in the declaration and exhibits submitted therewith. All capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Consolidated Reply Brief.
          Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 4 of 7



       The Response also argues that jurisdiction over T+M is proper in light of Plaintiff’s

allegation, made on information and belief, that T+M holds an unspecified ownership interest in

another foreign defendant, Thema Asset Management Limited (“Thema Management BVI”).

(See ECF No. 87 at 2-3; Am. Compl. ¶ 76.) According to the Response, “personal jurisdiction is

proper over T+M” because T+M benefited from “Thema Management BVI’s contacts with New

York.” (ECF No. 87 at 2.) But the Amended Complaint fails to identify any specific contact

between Thema Management BVI and New York (or, for that matter, the United States).

Instead, it makes jurisdictionally-insufficient allegations about unspecified fund transfers,

communications, document deliveries and revenue generation as to another set of so-called

“Management Defendants” as a group, lumping Thema Management BVI in with them. (See

Am. Compl. ¶ 74.) This is not enough to establish jurisdiction as to Thema Management BVI.2

       But, even assuming that Plaintiff had pled sufficient facts to show a basis for jurisdiction

over Thema Management BVI arising out of its management outside of the United States of

foreign investment funds for foreign investors, it still could not show jurisdiction over T+M

through its alleged ownership interest in Thema Management BVI. It is well-established that,

the “presence of a subsidiary alone does not establish the parent's presence in the state.” In re

Ski Train Fire in Kaprun, Austria on Nov. 11, 2000, 230 F. Supp. 2d 403, 409 (S.D.N.Y. 2002)

(quotation omitted). Instead, “[w]here, as here, the claim is that the foreign corporation is

present in New York state because of the activities there of its subsidiary . . . the subsidiary must

be either an ‘agent’ or a ‘mere department’ of the foreign parent.” Jazini v. Nissan Motor Co.,


2
  The insufficiency of the allegations as to Thema Management BVI is set forth in detail in
Supplemental Memorandum Of Law of Defendants Hermes Asset Management Limited, Thema
Asset Management (Bermuda) Ltd., Thema Asset Management Limited, Equus Asset
Management Limited, Equus Asset Management Partners, L.P., Aurelia F. Management Ltd. and
Cape Investment Advisors in Support of Defendants’ Motion to Dismiss (ECF No. 76) to which
T+M respectfully refers the Court.
                                                 2
         Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 5 of 7



148 F. 3d 181, 184 (2d Cir. 1998). To establish jurisdiction under an agency theory, a “plaintiff

must show that the subsidiary does all the business which the parent corporation could do were it

here by its own officials.” Id. (quotation omitted). And, “nearly identical ownership interests

must exist before one corporation can be considered a department of another corporation for

jurisdictional purposes.” Volkswagenwerk Aktiengesellschaft v. Beech Aircraft Corp., 751 F.2d

117, 120 (2d Cir. 1984).      Plaintiff’s information-and-belief allegation that T+M “has an

ownership interest in Thema Management BVI” (Am. Compl. ¶ 76) – the sole allegation in the

Amended Complaint addressing the relationship between T+M and Thema Management BVI –

comes nowhere close to satisfying either standard.




                                               3
          Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 6 of 7



                                      CONCLUSION

        For the foregoing reasons and those set forth in T+M’s supplemental moving brief (ECF

No. 80), the consolidated memorandum of law in support of Defendants’ Motion to Dismiss the

Amended Complaint (ECF No. 73) and the Consolidated Reply Brief, Defendant T+M

respectfully requests that, insofar as it asserts claims against T+M, the Amended Complaint be

dismissed in its entirety.

Dated: New York, New York                         Respectfully submitted,
       December 20, 2018
                                                  /s/ William P. Weintraub
                                                  William P. Weintraub
                                                  Gregory W. Fox
                                                  Marshall H. Fishman
                                                  Elizabeth M. Zito
                                                  GOODWIN PROCTER LLP
                                                  620 Eighth Avenue
                                                  New York, New York 10018
                                                  Tel.: (212) 813-8800
                                                  Fax: (212) 355-3333
                                                  wweintraub@goodwinlaw.com
                                                  gfox@goodwinlaw.com
                                                  mfishman@goodwinlaw.com
                                                  ezito@goodwinlaw.com

                                                  Attorneys for Defendant T+M
                                                  Trusteeship & Management Services S.A.




                                              4
          Case 1:18-cv-03497-AJN Document 94 Filed 12/20/18 Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2018, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                                          /s/ William P. Weintraub
                                                          William P. Weintraub
